DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. Applicants argue that Murara teaches silica particles in an amount of 1 to 4 wt% and therefore fail to teach the present claim 1 as amended to require cerium oxide particle in an amount of 0.005 wt% to 0.6 wt%.
In response, examiner states that applicant's argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner also states that the teaching of Murata is modified with Iwano by replacing silica particles with cerium oxide or ceria particles with the advantages discusses in the previous rejection. Additionally, Iwano teaches the content of the ceria particles is preferably 0.01-10 mass % (or wt%) based on the total mass of the slurry. This will allow an even more excellent polishing rate to be obtained for films to be polished [0022]; and aforesaid teaching overlaps the claimed range of 0.005 to 0.6 wt% and overlapping ranges are prima-facie obvious, MPEP 2144.05.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05.II.A.
Applicants further pointed out that previously submitted the Declaration under Rule 132, clearly shows a significant improvement with the invention defined in claim 1 compared to the primary reference, Murata. 
In response, examiner states that the evidence shown in the table is not commensurate with the claims as the claims are directed to a composition rather than selectively polishing process of SiO2 relative to Ru. Additionally, the rejection is based on not only Murata et al but in view of Iwano et al, wherein Iwano et al teach the cerium oxide is used instead of silica particle with the advantages of reducing scratches on the polished surfaces (see the rejection). So, the showing of the unexpected result is not a direct comparison between the claimed invention with the applied prior art.
Therefore, a modified rejection applies as necessitated by the amendment, along with the newly added claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of Iwano et al (US 2012/0322346).
	Murata discloses a polishing composition (see abstract) comprising 
a compound represented by formula (1) (APDC, the elected species, see abstract and also page 3 “ADVANTAGEOUS-EFFECTS” on page 3, paragraphs 5-6 of the English machine translation), 
an abrasive particle (silica, see abstract), and 
water (abstract), 
wherein the polishing composition has a pH greater than 9 (abstract) and preferably 10.5 to 11.5 (page 3, “BEST-MODE”).  This is a range that overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The largely overlapping range and same purpose of the composition shows that the range is disclosed with sufficient specificity.
	Murata fails to disclose a cerium oxide particle in the composition.  Rather, Murata teaches a silica particle.  Abrasives such as silica particles are well known in polishing compositions, such as the CMP compositions of Murata.  
However, in the same field of endeavor, Iwano et al disclose that polishing is usually carried out using a polishing liquid comprising abrasive grains including silica, alumina, zirconia or cerium oxide, for example, according to the purpose of use [0002].
 Iwano et al disclose that a variety of different abrasive grains are used to reduce scratches. For example, polishing liquids widely used for polishing of inorganic insulating films such as silicon oxide films in semiconductor device manufacturing steps are polishing liquids comprising cerium oxide as abrasive grains (see Patent document 1, for example). Cerium oxide has a lower hardness than silica or alumina, and produces fewer scratches on surfaces to be polished, and it is therefore widely used as abrasive grains [0004].
Additionally, Iwano teaches the content of the ceria particles is preferably 0.01-10 mass % (or wt%) based on the total mass of the slurry. This will allow an even more excellent polishing rate to be obtained for films to be polished [0022]; and aforesaid teaching overlaps the claimed range of 0.005 to 0.6 wt% and overlapping ranges are prima-facie obvious, MPEP 2144.05.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05.II.A.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide cerium oxide as cited in the composition of Murata because Iwano et al teaches cerium oxide is a functionally equivalent particle in polishing compositions for silica, and cerium oxide expected to give better result during poishing, namely, produces fewer scratches on surfaces to be polished as taught by Iwano et al.
So, one of ordinary skill in the art would have been easily motivated to use cerium oxide by replacing silica particles for the benefit of reducing scratches on the polished surfaces.
 	As to claim 4, Murata fails to disclose an oxidizing agent.
	As to claim 8, Murata discloses to provide a pH higher than 9 (see abstract), which includes the cited range.  This is a range that encompasses the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The same purpose of the composition shows that the range is disclosed with sufficient specificity.
	As to claim 9, Murata discloses to include the compound at 0.01 to 10 wt% (see bottom of page 3), which is expected to overlap with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The large overlapping range and same purpose of the composition shows that the range is disclosed with sufficient specificity.
With regards to claim 12, Murata discloses to include the compound at 0.01 to 10 wt% (see bottom of page 3), which is expected to overlap with the cited range. 
Additionally, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 13, Murata discloses that a pH adjusting alkaline compound comprises quaternary ammonium hydroxide, ethylenediamine, etc. is added in the composition (see the Best Mode section at page 3).
Iwano et al also teach a pH adjusting compound such as ethylenediamine [0080].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (JP 2006/100713 A) in view of Iwano et al (US 2012/0322346 as applied to claim 1, and further in view of Park et al (US 2017/0029664 A1).
	As to claims 5-6, Murata fails to disclose a dispersing agent.  Park teaches that polishing compositions that include cerium oxide particles [0042] may include a dispersing agent [0056].  The advantage of including a dispersing agent is that it facilitates a uniform dispersion of the abrasive particle, increases polishing efficiency or polishing rate [0056].  Park teaches the dispersing agent may include polyacrylic acid [0056], which encompasses the cited polymer compound.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a dispersing agent as cited in the composition of Murata because Park teaches such is useful to facilitate a uniform dispersion of the abrasive particle, increase polishing efficiency or increase polishing rate.

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Reiss et al (US 2013/0244433) teach a CMP composition including ceria particles and metal chelating agent; and Wang et al (US 9,468,095) appears to teach typical metal chelating agent, for instance, and the chelating agent is ammonium pyrrolidine dithiocarbamate (APDC), ehtylenediaminetetraacetic acid (EDTA), N,N′-bis(carboxymethyl) nitrilotriacetate acid (NTA), or diethylenetriamine pentaacetic acid (DTPA) ( see,Claim 17).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713